Citation Nr: 1755700	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-05 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and obsessive compulsive disorder and, if so, entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1980 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of these matters was subsequently transferred to the RO in Oakland, California.

The Veteran appeared and testified at hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue(s) of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2017 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal of service connection for a left ankle disability on the record.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal for service connection of a left ankle disability have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision and may also be withdrawn on the record at a hearing before the Board.  38 C.F.R. § 20.202.

Here, the Veteran stated on the record at the Board hearing his desire to withdraw his claim for service connection for a left ankle disability.  Therefore, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception does not currently exist with respect to the Veteran's claim for service connection of a dental condition.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and it is dismissed

ORDER

The appeal for service connection for a left ankle disability is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, this matter must be remanded for further evidentiary development. 

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  As part of these duties, VA may be required to provide a claimant with a medical examination.  VA has a statutory duty to assist that may include providing a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board also notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl V. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

In the course of the instant appeal, the Veteran was provided a November 2010 VA medical examination to determine the nature and etiology of any current psychological disability.  The Board notes, however, that in the November 2017 post-hearing appellate brief, the Veteran's representative specifically contended that the opinion that the VA examiner provided was not adequate for VA purposes.  The Board agrees.

Specifically, the Board notes that the Veteran has contended that his psychological disability has been exacerbated by his service-connected respiratory disability.  After personally evaluating the Veteran, the November 2010 VA examiner opined that the Veteran had a lifelong history of mental health difficulties, but the clinician stated that the Veteran's anxiety condition was more likely than not related to childhood trauma.  The clinician noted further that the anxiety condition "is not likely caused by the service-connected breathing problem."  Although the Veteran's service-connected chronic bronchitis may not have caused the Veteran's acquired psychiatric disability, service connection for a psychological disability may be established if the evidence shows that the Veteran's chronic bronchitis has aggravated the Veteran's psychological condition.  See 38 C.F.R. § 3.310 (2017) (Permitting service connection for a disability that is aggravated by a service-connected disability.)  As the November 2010 VA examination report does not provide the Board with sufficient detail to address the question of aggravation, the Board finds that it is not adequate and the matter must be remanded to the AOJ for corrective action.

In addition, the record is somewhat unclear with respect to whether all potentially relevant federal records have been acquired and associated with the Veteran's claims file.  The record indicates that the Veteran has been in receipt of disability benefits administered by the Social Security Administration (SSA), as noted by VA in correspondence from August 2003.  In that correspondence, VA sought medical records collected in connection with the Veteran's claim for benefits administered by SSA.  In response to this letter, an SSA official indicated in a letter from September 2003 that records relating to the Veteran's benefits were located at a different SSA facility.  A facsimile transmission received in December 2004 from SSA indicated that the Veteran's records "should be in storage" and notified VA that the request for records had been referred to another facility.  Unfortunately, this is the last record appearing in the claims file relating to any potentially relevant SSA records.  Upon remand, the AOJ should again attempt to secure these records and, if no records are identified, obtain a negative response from SSA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact SSA and obtain any medical records that supported the Veteran's award of disability benefits administered by SSA.  If no records are found, obtain a negative response and associate it with the claims file.

3.  Thereafter, afford the Veteran a medical examination with an appropriate medical professional to obtain an opinion concerning the etiology of any current acquired psychiatric disorder.  The entire claims file should be made available to the examiner, who should indicate review of the same in the examination report.  All necessary tests and studies should be conducted and a complete psychological history should be taken by the examiner.  The examiner is asked to provide an opinion and complete rationale regarding the following items:

a)  Please identify all current psychiatric diagnoses.

b)  For each psychiatric disability identified, please provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability arose in, was caused by, or is otherwise etiologically related to the Veteran's active duty service.

c)  For each psychiatric disability identified, please provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the psychological disability is proximately due to any service-connected disability, to include the Veteran's chronic bronchitis.

d)  For each psychiatric disability identified, please provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the psychological disability has been aggravated by (increased in severity beyond the natural progression of the disease) any service-connected disability, to include the Veteran's chronic bronchitis.

4.  After ensuring compliance with the above directives, conduct any other development deemed necessary.  

5.  Finally, readjudicate the Veteran's claim for service connection for an acquired psychiatric disability.  If the claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate amount of time to respond before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


